Ransom, S.
All the questions raised by learned counsel for all the except-an ts have heretofore been carefully considered by me in other cases, and upon further reflection, aided by elaborate and able briefs now submitted, I am confident that my previous rulings are sound. I concur in the findings and conclusions of the learned referee, and adopt his able opinion as expressing my own views upon the questions involved. An appraiser must be appointed pursuant to settled practice, to ascertain the fair market value of the legacies .in question.
NOTE.
The opinion of Ransom, S., in Re Mintuvn’s Estate, referred to, was filed July 17, 1890, and is as follows: “Objections are made to the order submitted by the district attorney in this matter, and an affidavit is submitted on behalf of the Home for Incurables, claiming exemption by virtue of chapter 553, Laws 1890, approved by the governor, June 7,1890. The report of the appraiser was filed May 21, 1890, and the matter was on the calendar June 10th. Objections were made and argued, and a decision was handed down on July 2d, confirming the appraiser’s report. In Re Kemeys, 9 N. Y. Supp. 182, the general term affirmed the decision of this court that an act took effect when it received the governor’s signature, and not before; and Judge Barrett, in delivering the opinion, says: ‘ The right to the tax vested under the act of 1885, and as that vested right was not taken away by the act of 1887, but merely withdrawn for the future, there could be no reason why such vested right should not be enforced after the amendatory act, as well as before. This was clearly recognized by the legislature in the passage of the act of 1889; otherwise this latter act would have been superfluous.’ This is clearly the case at bar. The right to the tax vested under the acts of 1885 and 1887, and that right was not taken away by the act of 1890, but merely withdrawn for the future, and that right can be enforced after the amendatory act as well as before. The act took effect on June 7,1890, and clearly only provides that thereafter there shall be no tax npon certain corporations where the testator dies after the passage of the act. The executors claim that the corporations held subject should pay , the allowance to the district attorney. The act plainly holds executors, administrators, . and trustees personally responsible for the prompt payment of the tax. The district attorney is entitled to an allowance of $70, and the executors and trustees must be held .personally liable therefor. ”